Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 08/27/2021 with claims 1-13 are pending in the Application.  
 
Reason for allowance
 
 
2.	Claims 1-13 are allowed.
The following is an examiner’s statement of reason for allowance: 
II/ Group I: Claims 1-6:
None of the references of record teaches or suggests the claimed INTEGRATED CIRCUIT PACKAGE having the limitations:
        --“a second circuit die; 
a portion of a lead frame; 
palladium coated copper bond wires that conductively couple the first circuit die and the second circuit die to the lead frame; 
gold bond wires that conductively couple the first circuit die to the second circuit die; and
 encapsulation material covering the first circuit die, the second circuit die, the lead frame, the palladium coated copper bond wires, and the gold bond wires, wherein the first circuit die and the second circuit die are galvanically isolated. “--
In combination with all other limitations as recited in claim 1. 

II/ Group II: Claims 7-13:
 None of the references of record teaches or suggests the claimed INTEGRATED CIRCUIT PACKAGE having the limitations: 
--“a second die attached to a second die attach pad; 
    at least one gold wire connecting the first die and the second die; and
    at least a first palladium coated copper wire connecting the first die to a first lead, and at least a second palladium coated copper wire connecting the second die to a second lead. “--
In combination with all other limitations as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9:30am-6:30pm.US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

      
                /THINH T NGUYEN/                Primary Examiner, Art Unit 2897